Citation Nr: 0305428	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of an apportionment of the veteran's Department of 
Veterans Affairs (VA) compensation benefits on behalf of his 
estranged spouse and their three minor children.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1946 to March 1948.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a 
November 2000 decision by the VA Regional Office (RO) in 
Manila, the Republic of the Philippines, which granted an 
apportionment of $250 of the veteran's compensation benefits 
to his estranged spouse (CAR) on behalf of her and their 
three children (McB, MaP, Mut).  

This is a contested claim since allowance of the appeal would 
result in a loss of benefits to the veteran's estranged 
spouse and their three children.  See 38 C.F.R. § 19.100.  
The record in this case shows the RO has fully complied with 
the notice procedures applicable in such cases.

In correspondence dated in October 2002, C.A.R. requested an 
increase in the amount of the apportionment.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran and CAR are separated; McB, MaP, and Mut 
reside with CAR. 

2.  The veteran is not reasonably discharging his 
responsibility for his spouse's or his children's support.  

3.  The veteran's spouse has submitted credible evidence of a 
present financial hardship; the veteran has not asserted that 
the apportionment of $250 has caused undue hardship; the 
amount of the apportionment is approximately 20 percent of 
his total monthly compensation benefit, and represents only 
about $80 above what he is paid additionally monthly for the 
dependents in question.  


CONCLUSION OF LAW

The apportionment of the veteran's compensation in the amount 
of $250 was proper.  38 U.S.C.A. §§ 5307, 5107 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

Although the record does not show that both parties were 
fully notified of the VCAA provisions, the Board finds that, 
in the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
determinative factors in this case involve facts which have 
not been placed in dispute.  Consequently, advising the 
parties what information they would be responsible for 
submitting to alter those facts would be a meaningless, cost 
and time-consuming exercise.  The veteran has had ample 
notice of the applicable law and regulations, including in 
the April 2001 statement of the case.  His estranged spouse 
was notified of the proceedings, as mandated by contested 
case procedures.  Furthermore, the law and regulations, 
themselves, spell out the parties' responsibilities in 
evidence development.  For example, an affirmative showing of 
hardship presumably could only be presented by the party 
alleging the hardship.  In these circumstances, and with 
expediency as a consideration, but not the determinative 
factor, the Board finds that further notice would add to the 
record only the fact that the parties were advised of the 
citations to the VCAA, not any changes in the substance of 
the information provided to the parties.
Background

VA records show the veteran has been receiving service-
connected disability compensation for catatonic type 
schizophrenia at a 100 percent rate since February 1964.  The 
veteran and C.A.R. were married in April 1985.  Subsequent 
documents show that a complaint filed in May 1985 requested 
an annulment of marriage and the appointment of T.R., the 
veteran's daughter from a prior marriage, as guardian-ad-
litem due to his incompetence.  Records dated in October 1986 
show the complaint was dismissed because T.R. had not 
submitted evidence of incompetency and the veteran had 
expressed that he was not amenable to an annulment.  An 
October 1986 rating decision found the veteran was competent 
for VA purposes.  Records show the veteran was the father of 
children borne of C.A.R. (McB, MaP, Mut) in April 1987, 
August 1988, and May 1990.  In February 1990 the veteran 
certified that he was married to C.A.R. and reported these 
children were his dependents.  

In correspondence dated in March 2000 C.A.R. requested an 
apportionment of the veteran's benefits on behalf of herself 
and her minor children.  She noted that the veteran had been 
forcibly taken from their home by his daughter from a prior 
marriage.  In correspondence dated in March 2000 the RO 
notified the veteran of the apportionment claim and requested 
that he provide information pertinent to the claim.

In a May 2000 financial status report C.A.R. stated that she 
was unemployed and had total monthly expenses of $750, 
including $300 for food, $250 for utilities and heat, and 
$200 for other living expenses.  She noted she had no other 
assets or liabilities.  In a May 2000 VA Form 21-686c, 
Declaration of Status of Dependents, she reported she was 
married to the veteran and that their 3 minor children 
resided with her.  She stated, in essence, that she and the 
veteran were not presently living together because of the 
actions of his children from a prior marriage who were 
attempting to obtain control of his VA benefit payments.  In 
June 2000 she reported that the veteran's minor children were 
in her custody, that neither she nor her children had any 
income or other assets, that there were no other persons 
living in their household, and that she was not involved in a 
relationship with any other man.  She stated that since 
October 1999 the veteran had given her P6,000 (6,000 pesos) 
in December 1999, P6,000 in January 2000, P6,000 in February 
2000, P6,000 in March 2000, and P6,000 in April 2000.  

In November 2000 the RO granted an apportionment of $250 of 
the veteran's monthly VA compensation benefit (approximately 
20 percent of his monthly award) to C.A.R. as the veteran's 
estranged spouse and custodian of his 3 minor children.  The 
veteran and C.A.R. were notified of this determination and 
their appellate rights by correspondence dated November 16, 
2000.  

In correspondence dated in March 2001 the veteran expressed 
disagreement with the amount of apportionment provided to 
C.A.R.  He requested an investigation because he had heard 
that she was not taking proper care of his children and that 
she had a lover who was a policeman.  In a VA Form 9, Appeal 
to Board of Veterans' Appeals, T.R.C. reported the veteran 
had filed a declaration of nullity of marriage in April 2001.  
A copy of the complaint was also provided.  In correspondence 
dated in October 2002 C.A.R. reiterated her claim for 
apportionment.

Analysis

If a veteran is not living with his or her spouse, or his or 
her children are not in the veteran's custody, all or any 
part of the compensation payable on account of the veteran 
may be apportioned as may be prescribed by the Secretary. 
38 U.S.C.A. § 5307.  

All or part of compensation payable to a veteran may be 
apportioned if the veteran is not residing with his or her 
spouse or if his or her children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's or the children's support.  
38 C.F.R. § 3.450.  

Without regard to any other provisions regarding 
apportionment, where hardship is shown to exist compensation 
may be specially apportioned between the veteran and his or 
her dependents on the basis of the facts of the individual 
case as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  38 C.F.R. § 3.451.

The United States Court of Appeals for Veterans Claims has 
held that it is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

Rates of apportionment of disability compensation, service 
pension, or retirement pay will be determined under 38 C.F.R. 
§ 3.451.  38 C.F.R. § 3.453.  

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee, where the 
spouse of the disabled person has been found guilty of 
conjugal infidelity by a court having proper jurisdiction, or 
for a purported or legal spouse of the veteran if it has been 
determined that he or she has lived with another person and 
held herself or himself out openly to the public to be the 
spouse of such other person, except where such relationship 
was entered into in good faith with a reasonable basis (for 
example trickery on the part of the veteran) for the spouse 
believing that the marriage to the veteran was legally 
terminated.  No apportionment to the spouse will thereafter 
be made unless there has been a reconciliation and later 
estrangement.  Ordinarily, apportionment of more than 50 
percent of a veteran's benefits would constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  38 C.F.R. § 3.458.

As noted, the bases for apportionment are: (1) The veteran is 
not living with his spouse and/or children, and is not 
reasonably discharging his responsibility for their support 
(under 38 C.F.R. § 3.450), and (2) Where hardship is shown to 
exist (and certain equitable considerations are met).  CAR 
met both these requirements when she obtained the $250 
apportionment at issue.  The evidence shows that while the 
veteran made approximately 5 payments to CAR on behalf of her 
and their children in the late 1999/early 2000, he was not 
making regular support payments.  The evidence also shows 
that CAR claimed $750 of monthly expenses, and no source of 
income other than what she could get from an apportionment.  
The amount of the apportionment is quite modest, on the low 
end of the ordinary range specified in 38 C.F.R. § 3.451 
(mandated by 38 C.F.R. § 3.453).  It is an amount easily 
accommodated by the veteran's total monthly benefit, which 
exceeds $1,250.  It is neither alleged nor shown that the 
apportionment causes him any hardship.  See Hall v. Brown, 5 
Vet. App. 294 (1993).  

The arguments against the apportionment, apparently made by 
the veteran's daughter from a prior marriage on his behalf, 
include that CAR is rumored to be living with another man.  
However, no evidence has been presented that CAR was found 
guilty of conjugal infidelity by a court having proper 
jurisdiction, or that she has held herself out as the spouse 
of another person (See 38 C.F.R. § 3.458).  All there is to 
that effect are hearsay allegations by the daughter, which, 
as mere hearsay, have no probative value.  Her submission of 
a document indicating that she petitioned for an annulment 
(apparently not granted) of the veteran's marriage to CAR 
does not establish the existence of a regulatory bar to an 
apportionment on behalf of the estranged spouse (and has no 
bearing in the matter of apportionment of behalf of the 
children).  The veteran's daughter by his earlier marriage 
also alleges that CAR is not adequately caring for McB, MaP, 
and Mun.  Once again, her allegations are based on hearsay; 
she has presented no supporting evidence.

In summary, the $250 apportionment to CAR is in keeping with 
all applicable legal criteria and violates no equitable 
considerations.  It provides a regular minimum level of 
support for the veteran's legal dependents, which is his 
responsibility, and for which he is in large part reimbursed 
by the award of additional benefits on account of the 
dependents. 

ORDER

The appeal challenging the propriety of an apportionment of 
the veteran's VA compensation benefits on behalf of his 
estranged spouse and their minor children is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

